UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1097



VALEDIA E. GROSS,

                                              Plaintiff - Appellant,

          versus


UNIVERSITY PHYSICIANS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:04-cv-01513-WDQ)


Submitted: September 26, 2006              Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Valedia E. Gross, Appellant Pro Se. Jeffrey Elliot Rockman, Charles
Joseph Kresslein, SEROTTE, ROCKMAN & WESCOTT, PA, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Valedia E. Gross appeals the district court’s order

denying her Title VII employment discrimination action.         We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.           Gross v.

University Physicians, Inc., No. 1:04-cv-01513-WDQ (D. Md. Dec. 6,

2005).   We deny Gross’ pending motion to amend.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -